Citation Nr: 1453595	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, status post arthroplasty of the fifth toe on the left foot.

2.  Entitlement to an initial compensable rating for residuals, status post arthroplasty of the fifth toe on the right foot.

3.  Entitlement to service connection for a back disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes.  

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes.  

5.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service connected residuals, status post arthroplasty of the bilateral fifth toes.  



REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The January 2007 rating decision denied compensable ratings for the bilateral fifth toe disabilities and denied each of the service connection claims on appeal.  The Veteran filed a notice of disagreement in December 2007.  He was issued a statement of the case in August 2009.  He filed a substantive appeal in January 2010.

In September 2012, the Board remanded this case to give the Veteran an opportunity to testify at a personal hearing.  

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for additional development.

The most recent VA examination for the Veteran's residuals, status post arthroplasty of the fifth toe on the left foot and right foot was in August 2006.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over eight years, the August 2006 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the level of disability for the entire appeal period.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

In addition, the Veteran contends that his feet and ankles swell because he has had to alter the way he stands and walks due to his bilateral fifth toe disabilities.  He also contends that he has a current back disability that is due to a back injury he suffered in service, or that his back disability was caused or aggravated by his toe or foot disabilities.  

On an October 2006 authorization form, the Veteran reported that he received treatment, and may have been hospitalized for an unrelated matter, at Fitzsimmons Army Hospital.  No such records are in the claims file, and it appears that this facility closed in 1999.  On remand, appropriate steps should be taken to obtain any records of treatment the Veteran received at Fitzsimmons Army Hospital.  

At his hearing, the Veteran testified that he received treatment for his back from a private doctor named Dr. Drury in Brunswick, Georgia, in the mid-1980s.  He also testified that he sought treatment from a chiropractor at Brown Arrowhead Clinic in Brunswick following a 1991 automobile accident.  No attempts have been made to obtain these records.  On remand, appropriate steps should be taken to obtain these records.  

On remand, outstanding VA medical records must also be obtained and associated with the claims file.  

With respect to the examination reports and opinions that are to be sought on remand, the Veteran testified at his August 2014 Board hearing that his in-service duties working on air conditioners led to his current back disability.  The claims file contains a March 5, 2010 VA medical record in which a VA physician [Dr. Abad] opined that "[i]t does appear that [the Veteran's in-service] duties could contribute to the degenerative processing [sic] the disks, as is likely that it started the cycle of degeneration."  The doctor also noted that he "agree[s] with Dr. Rao's [the Veteran's regular physician's] opinion about the connection."  At the Board hearing, the Veteran's representative appears to indicate that in addition to Dr. Abad's March 5, 2010 opinion, there is a nexus opinion from Dr. Rao.  A review of the file shows no such opinion of record.  On remand, the Veteran and his representative should be asked to submit a copy of the nexus opinion from Dr. Rao in their possession if available.  

The Board notes that the Veteran underwent VA examinations on his feet in April 2002 and August 2006, but that these examination reports did not provide an etiology opinion.  It is therefore necessary to remand the ankle and feet claims for an examination and etiology opinion.


Accordingly, the case is REMANDED for the following action:


1.  Obtain VA medical records dated since March 2014, and associate these records with the claims folder.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain the private medical records from Dr. Drury and from Brown Arrowhead Clinic, both in Brunswick, Georgia.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

Also, ask the Veteran and his representative to submit a copy of any nexus opinion from Dr. Rao they have in their possession, if available.  

3.  The AMC should take the appropriate steps to locate any records from any treatment or hospitalization that the Veteran underwent at Fitzsimmons Army Hospital.

The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  VA should make as many requests for these records as necessary, until it concludes that these records do not exist or that further attempts to obtain them would be futile.  If these records cannot be obtained, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

4. Following completion of the above, provide a VA foot examination to the Veteran in order to assist in evaluating the severity of his service connected residuals, status post arthroplasty of the fifth toe on the left foot and right foot. The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

(a) In regard to status post arthroplasty of the fifth toe on the left foot and right foot, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to arthroplasty of the toes overlap with symptoms attributable to other foot disorders, please so indicate.

(b) In regard to any other foot disorder noted on examination, the examiner must describe all symptomatology associated with this disorder.  Provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the other foot disorder is (1) caused by OR (2) aggravated by his service-connected arthroplasty of the fifth toes.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the arthroplasty of the fifth toes, if possible.

5.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed back, bilateral ankle, and bilateral foot disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

(a)  The VA examiner should diagnose any pertinent back, ankle, and foot disabilities.  

(b)  For each diagnosed back disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability is etiologically due to the Veteran's military service.  The Veteran contends that the physical requirements of his military duties, including moving air conditioners caused his back condition.  The examiner must consider and discuss Dr. Abad's March 5, 2010 opinion (and any other VA opinion made available to the examiner).  

(c)  For each diagnosed back disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability is (1) caused by OR (2) aggravated by the Veteran's service connected residuals, status post arthroplasty of the fifth toe on the left foot and right foot.  The Veteran's contentions include that his service connected status post arthroplasty of the toes prevented him from exercising which then caused him to gain weight which then caused injury to his back.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the residuals, status post arthroplasty of the fifth toe on the left foot and right foot, if possible.

(d)  For each diagnosed ankle disability and foot disability (other than arthroplasty of the fifth toes), the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability is (1) caused by OR (2) aggravated by the Veteran's service connected residuals, status post arthroplasty of the fifth toe on the left foot and right foot.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the residuals, status post arthroplasty of the fifth toe on the left foot and right foot, if possible.

Any opinion expressed must be accompanied by a complete rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



